DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (United States Patent Application Publication 2017/0082278 A1).

With respect to claim 1, Kobayashi discloses a lighting device (see fig.12) comprising two or more light emitting units (see fig.6), wherein the light emitting units each include: a light emitting element including a heat radiating surface (see at least surface 111); a metal plate (see 14CA in fig.6; para.[0051]: “The material for forming the heatsink 14 may be similar to that for forming the above-described holding member 12. More specifically, a metal material such as aluminum, an aluminum alloy, zinc, a zinc alloy, magnesium, a magnesium alloy, copper, and a copper alloy, or a resin material added with a filler may be used to form the heatsink 14. The heatsink 14 may be shaped by, for example, a die casting method, an extrusion molding method, or a cutting method.”) arranged to face the heat radiating surface of the light emitting element and provided with a recessed portion (see the recess formed by 14 in figs.12) at a position corresponding to the heat radiating surface of the light emitting element; and a wiring board (see 13 in fig.12) arranged inside the recessed portion and provided with a temperature detection unit (see 17 in fig.12).

With respect to claim  2, Kobayashi discloses the lighting device according to claim 1, wherein the light emitting unit includes a first heat conductive layer (16 in fig.12) provided between the heat radiating surface of the light emitting element (see the bottom of 111) and the metal plate (14CA).

With respect to claim 3, Kobayashi discloses the lighting device according to claim 1, further comprising a heat sink (141 in fig.12), wherein the light emitting unit includes a second heat conductive layer (see 14S; examiner’s note: since no first heat conductive element is disclosed in claims 3 or 1, the recitation of “second” is treated as indicial, i.e. as a label and thereby not indicative of an extant first heat conductive layer in this claim or claim 1 from which it depends) provided between the metal plate (see 14CA) and the heat sink (see 14S).

With respect to claim 4, Kobayashi discloses the lighting device according to claim 1, further comprising a heat sink (see the heat sink 12 in fig.12), wherein the light emitting unit includes a third heat conductive layer (16; examiner’s note: since no first or second heat conductive element is disclosed in claims 4 or 1, the recitation of “third” is treated as indicial, i.e. as a label and thereby not indicative of an extant first or second heat conductive layer in this claim or claim 1 from which it depends) provided surrounded by the metal plate (see 14CA), the wiring board (see 13), and the heat sink (the heat sink 12 in fig.12).


With respect to claim 7, Kobayashi discloses a projection display device ([0033]: ” FIG. 1 is a diagram illustrating an entire configuration of a display apparatus (a display apparatus 1) according to an embodiment of the technology. The display apparatus 1 is a projector that projects an image (image light) to a screen 60 (a projected surface), and includes an illumination unit 1A that includes, along an optical axis Z, a light source unit 10 and a projection lens 50 (a projection unit) that projects illumination light from the illumination unit 1A.”) comprising a lighting device (see light source unit 10) and a projection device (see 50 in fig.1), wherein the lighting device includes two or more light emitting units (see fig.6), and the light emitting units each include: a light emitting element including a heat radiating surface (see at least surface 111); a metal plate (see 14 in fig.6; para.[0051]: “The material for forming the heatsink 14 may be similar to that for forming the above-described holding member 12. More specifically, a metal material such as aluminum, an aluminum alloy, zinc, a zinc alloy, magnesium, a magnesium alloy, copper, and a copper alloy, or a resin material added with a filler may be used to form the heatsink 14. The heatsink 14 may be shaped by, for example, a die casting method, an extrusion molding method, or a cutting method.”) arranged to face the heat radiating surface of the light emitting element and provided with a recessed portion (see the recess formed by 14 in figs.12) at a position corresponding to the heat radiating surface of the light emitting element; and a wiring board (see 13 in fig.12) arranged inside the recessed portion and provided with a temperature detection unit (see 17 in fig.12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Kobayashi (United States Patent Application Publication 2017/0082278 A1) in view of Li (United States Patent Application Publication 2013/0100639 A1).

With respect to claims 5 and 6, Kobayashi in view of the lighting device according to claim 1, but does not disclose  further comprising two or more each of red light emitting units each including a red light emitting element, green light emitting units each including a green light emitting element, and blue light emitting units each including a blue light emitting element, wherein the red light emitting units, the green light emitting units, and the blue light emitting units are arranged separately on two or more planes.
Li discloses further comprising two or more each of red light emitting units each including a red light emitting element (see 311 in fig.3), green light emitting units each including a green light emitting element (see 302 in fig.3), and blue light emitting units each including a blue light emitting element (see 312 in fig.3), wherein the red light emitting units, the green light emitting units, and the blue light emitting units are arranged separately on two or more planes (the red, green and blue light emitting units are all located in separate planes in fig.3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Kobayashi with the teaching of Li so that the lighting device further discloses two or more each of red light emitting units each including a red light emitting element, green light emitting units each including a green light emitting element, and blue light emitting units each including a blue light emitting element, wherein the red light emitting units, the green light emitting units, and the blue light emitting units are arranged separately on two or more planes to enhance the brightness of the light source.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882